Greenbaum, J.
On May 17, 1903, plaintiff purchased & round-trip ticket, at defendant’s ticket office, from ¡New York to Trenton, which contained the following provision r “ In consideration of the reduced rate at which this ticket is sold, the holder agrees to use the same to destination, on or before midnight of the date canceled by punch on the margin of this ticket, for a continuous journey and without stopping off, at intermediate points; and failing to comply with this agreement, the company may refuse to accept this *503ticket or any part thereof and demand the through regular fare, which the holder agrees to pay.” The date canceled in the margin of the ticket was May 22, 1903. The plaintiff used the ticket to Trenton and, on the morning of May twenty-third, boarded a train of the defendant at Trenton to return to New York. The conductor refused to accept the remaining portion of the ticket which plaintiff tendered him, on the ground that it had expired at midnight of the day previous, and demanded payment of the regular fare. Upon plaintiff’s refusal to comply, the conductor compelled plaintiff to get off the train at Monmouth Junction. Plaintiff brought this action for damages for being forcibly ejected from the train.
The judgment finds no support in the facts.
The ticket, by its express terms, expired on the midnight of the day before plaintiff attempted to use it and, therefore, did not entitle plaintiff to carriage on defendant’s train.
Plaintiff’s plea that when he purchased the ticket he asked for a six-day ticket and that plaintiff was entitled to a ticket expiring on May twenty-third, under the rule of excluding the first day and including the last, has no merit. The ticket does not purport to be a ticket known as a six-day ticket, but expressly declares the hour and day when it is to expire. Practically, it may be designated as a six-day ticket because it was available for use on the day of its issue and for five consecutive days thereafter.
But, even if it be assumed that plaintiff was misled when he purchased the' ticket in believing that his ticket expired on May twenty-third, the conductor was justified in assuming the fact as it appeared from the face of the ticket, and it was the passenger’s duty to yield compliance to the demand of the conductor or else get off the train. Monnier v. N. Y. C. & H. R. R. R. Co., 175 N. Y. 281.
Scott and Giegebich, JJ., concur.
Judgment reversed, with costs and disbursements to appellant, and complaint dismissed with costs to defendant.